DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 12/14/2020. In virtue of this communication claims 1-20 are currently pending in the instant application.
  
Response to Amendment
In response to the action mailed on 7/31/2020, the Applicant has filed a response amending the claims.
In view of Applicant’s response the claim objections are withdrawn.
In view of Applicant’s response the claim rejections under 35 USC 112(b) are withdrawn. 
    
Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection.

Furthermore, the Applicant argues that in Chao “there is no teaching of at least three LEDs to also permit the tracking of a position and orientation of the surgical device”. However, the Examiner respectfully disagrees with this statement because of the following. First, the primary reference of Chao Fig 1, Fig 10, paragraphs [25][32][46][47] teaches a first device 10 having at least three LEDs (i.e. in VLC chip 121 of 12) (e.g. as shown in Fig 3) that permit tracking of a position and orientation of the first device 10 at a second device 20. This is done when the second device 20 with a tracker (221, 222, 

The Applicant also argues that “the robotic system of Barbagli would be inoperable if combined with Chao”. However, the Examiner respectfully disagrees with this statement because of the following. First, Barbagli Fig 1 teaches the first device (surgical device (16, 18)) being in communications with the second device (operator control station 2) via a connection 14 and Barbagli paragraph [41] teaches that the connection 14 for 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 
Claims 1-3 and 5-11 rejected under 35 U.S.C. 103 as being unpatentable over Chao et al (US Pub 20130236183) in view of Barbagli et al (US Pub 20080119727) in further view of Dickson et al (US Pub 20150215040).
  
Regarding Claim 1, Chao discloses a system, comprising: 
a device having one or more processors and a photosensor in communication with at least one of said one or more processors (Fig 1, paragraphs [25][32] where in a system a device 10 has one or more processors 11 and a photosensor PD (i.e. in VLC chip 121 of 12) (e.g. as shown in Fig 3) in communication with at least one of said one or more processors 11); 
a first set of at least three active light emitting diodes (LEDs) (Fig 1, paragraphs [25][32] where the device 10 has a first set of at least three active light emitting diodes (LEDs) (i.e. in VLC chip 121 of 12) (e.g. as shown in Fig 3)), wherein at least one of said at least three active LEDs is a first data-transmitting-LED in communication with at least one of said one or more processors (Fig 1, paragraphs [25][32] where at least one of said at least three active LEDs (i.e. in VLC chip 121 of 12) (e.g. as shown in Fig 3) is a first data-transmitting-LED in communication with at least one of said one or more processors 11), wherein at least one of said one or more processors modulate the first data-transmitting-LED to transmit data of the device (Fig 1, paragraphs [25][32] where at least one of said one or more processors 11 modulate the first data-transmitting-LED (i.e. in VLC chip 121 of 12) (e.g. as shown in Fig 3) to transmit data of the device 10), and wherein at least three active LEDs from said at least three active LEDs emit signals 
at least one tracker for tracking of the device and receiving said data of the device (Fig 1, Fig 10, paragraphs [25][32][46][47] where in the system a device 20 has at least one tracker (221, 222, 223) for tracking of the device 10 and receiving said data of the device 10); and  
 a second data-transmitting-LED on said at least one tracker (Fig 1, Fig 10, paragraphs [25][32][46][47] where the device 20 has a second data-transmitting-LED (i.e. in VLC chip 221 of 22) (e.g. as shown in Fig 3) on said at least one tracker (221, 222, 223)), wherein the second data- transmitting-LED is modulated to transmit additional data (Fig 1, Fig 10, paragraphs [25][32][46][47] where the second data- transmitting-LED (i.e. in VLC chip 221 of 22) (e.g. as shown in Fig 3) is modulated to transmit additional data).  
 Chao fails to explicitly disclose the device 10 being a robotic surgical device and transmitting data inherent to the robotic surgical device, and the device 20 transmitting additional data that is data used to execute or be executed by the robotic surgical device to implement a surgical plan.
However, Barbagli discloses 
a first device being a robotic surgical device and transmitting data inherent of the robotic surgical device (Fig 1, paragraph [41] where a first device (16, 18) is a robotic surgical device and transmits data (e.g. visual view, tactile, force feedback, position, 
a second device transmitting additional data that is data used to execute or be executed by the robotic surgical device to implement a surgical plan (Fig 1, paragraph [41] where the second device (operator control station 2) transmits additional data (e.g. manipulation and control commands) that is data used to execute or be executed by the robotic surgical device (16, 18) to implement a surgical plan (surgical procedure)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Chao, with the teachings of the first device (16, 18) and second device (operator control station 2) as described in Barbagli. The motivation being is that as shown a first device (16, 18) can be a robotic surgical device and can communicate bi-directional surgical data with a second device (operator control station 2) to implement a surgical procedure and one of ordinary skill in the art can implement this concept into the system as described in Chao and have the system with a device 10 that is a robotic surgical device (16, 18) and that communicates bi-directional surgical data with a second device 20 (operator control station) to implement a surgical i.e. as an alternative (instead of connection 14) in order to use an optical wireless communication medium (VLC) for exchanging surgical data between the robotic surgical device (16, 18) and the operator control station 2 for increased mobility and communication bandwidth and which modification is a simple implementation of a known concept of a known first device (16, 18) and second device (operator control station 2) into a known system for its improvement and for optimization and which modification yields predictable results.  

However, Dickson discloses 
a tracking being a line-of-sight tracking (Fig 3, paragraph [54] where a tracking (i.e. between nodes A and B) is a line-of-sight LOS tracking).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Chao as modified by Barbagli, with the teachings of the line-of-sight LOS tracking as described in Dickson. The motivation being is that as shown a tracking (i.e. between nodes A and B) can be a line-of-sight LOS tracking and one of ordinary skill in the art can implement this concept into the system as described in Chao as modified by Barbagli and have the system with a tracking (i.e. between devices 10 and 20) that is a line-of-sight LOS tracking i.e. in order for the devices 10 and 20 to communicate directly with each other and without having signals passing through intermediate nodes that can cause losses and delays and which modification is a simple implementation of a known concept of a known line-of-sight LOS tracking into a known system for its improvement and for optimization and which modification yields predictable results. 

Regarding Claim 2, Chao as modified by Barbagli and Dickson also discloses the robotic surgical system wherein the additional data is associated with the surgical plan or is positional data as to the robotic surgical device to cause the robotic surgical device to adjust at least one of a position or orientation of a tool operated by the robotic surgical device (Barbagli Fig 1, paragraph [41] where the additional data (e.g. 

Regarding Claim 3, Chao as modified by Barbagli and Dickson also discloses the robotic surgical system wherein the additional data is a position for a tool of the robotic surgical device to be placed relative to a position of a patient's anatomy (Barbagli Fig 1, paragraph [41] where the additional data (e.g. manipulation and control commands) is a position for a tool of the robotic surgical device (16, 18) to be placed relative to a position of a patient's anatomy (i.e. for a surgical procedure)).   
  
Regarding Claim 5, Chao as modified by Barbagli and Dickson also discloses the robotic surgical system wherein the data inherent of the robotic surgical device includes at least one of an operating status, logged data, an operating parameter, battery life, a warning, or a fault (Barbagli Fig 1, paragraph [41] where the data (e.g. visual view, tactile, force feedback, position, orientation…) inherent of the robotic surgical device (16, 18) includes at least an operating parameter).  
  
Regarding Claim 6, Chao as modified by Barbagli and Dickson also discloses the robotic surgical system wherein said at least three active LEDs are arranged on a tracking array coupled to the robotic surgical device (Chao Fig 1, Fig 10, paragraphs [25][32][46][47] where said at least three active LEDs (e.g. in VLC chip 121 of 12) (e.g. as shown in Fig 3) are arranged on a tracking array coupled to the device 10 (robotic surgical device)).   

Regarding Claim 7, Chao as modified by Barbagli and Dickson also discloses the robotic surgical system wherein the tracking array contains at least one of said one or more processors of the robotic surgical device (Chao Fig 1, Fig 10, paragraphs [25][32][46][47] where the tracking array (i.e. in VLC chip 121 of 12) (e.g. as shown in Fig 3) contains at least one of said one or more processors 11 of the device 10 (robotic surgical device)).   
  
Regarding Claim 8, Chao as modified by Barbagli and Dickson also discloses the robotic surgical system wherein at least one of said one or more processors are contained in the robotic surgical device and in communication with the first data-transmitting-LED on the tracking array (Chao Fig 1, Fig 10, paragraphs [25][32][46][47] where at least one of said one or more processors 11 are contained in the device 10 (robotic surgical device) and are in communication with the first data-transmitting-LED (e.g. in VLC chip 121 of 12) (e.g. as shown in Fig 3) on the tracking array).    

Regarding Claim 9, Chao as modified by Barbagli and Dickson also discloses the robotic surgical system wherein said at least three active LEDs are a configuration of at least three active LEDs on the robotic surgical device (Chao Fig 1, Fig 10, paragraphs [25][32][46][47] where said at least three active LEDs (i.e. in VLC chip 121 of 12) (e.g. as shown in Fig 3) are a configuration of at least three active LEDs on the device 10 (robotic surgical device)).    
 
Regarding Claim 10, Chao as modified by Barbagli and Dickson also discloses the robotic surgical system wherein said photosensor is a photodiode, charge couple device, complementary metal-oxide semiconductor camera or a combination thereof (Chao Fig 1, Fig 10, paragraphs [25][32][46][47] where said photosensor PD (i.e. in VCL chip 121 of 12) (e.g. as shown in  Fig 3) is a photodiode).  

Regarding Claim 11, Chao as modified by Barbagli and Dickson also discloses the robotic surgical system wherein said tracker further comprises a tracker processing unit and computer with machine readable instructions to read the transmitted data and track the robotic surgical device (Chao Fig 1, Fig 10, paragraphs [25][32][46][47] where said tracker (221, 222, 223) further comprises a tracker processing unit 223 and a computer with machine readable instructions (e.g. 4 and 6 as shown in Barbagli Fig 1) to read the transmitted data and track the device 10 (robotic surgical device)).   
 
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Chao et al (US Pub 20130236183) in view of Barbagli et al (US Pub 20080119727) in further view of Dickson et al (US Pub 20150215040) in further view of Wu (US Pub 20140088410).
 
Regarding Claim 4, Chao as modified by Barbagli and Dickson fails to explicitly disclose the robotic surgical system wherein the patient’s anatomy is a femur or tibia.
However, Wu discloses 
 a patient’s anatomy being a femur or tibia (Fig 1, paragraph [31] where a surgical device 22 is placed relative to a patient's anatomy that is a femur F or tibia T).  
. 

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Chao et al (US Pub 20130236183) in view of Barbagli et al (US Pub 20080119727) in further view of Dickson et al (US Pub 20150215040) in further view of Haider et al (US Pub 20080009697).
 
Regarding Claim 12, Chao as modified by Barbagli and Dickson fails to explicitly disclose the robotic surgical system wherein the robotic surgical device is a hand-held robotic surgical device.
However, Haider discloses 
a surgical device being a hand-held robotic surgical device (Fig 3, paragraph [139] where a  surgical device 500 is a hand-held robotic surgical device).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Chao as modified by Barbagli and Dickson, with the . 

Claims 13-15 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Chao et al (US Pub 20130236183) in view of Barbagli et al (US Pub 20080119727).
 
Regarding Claim 13, Chao discloses a method comprising: 
tracking a device with a tracker (Fig 1, Fig 10, paragraphs [25][32][46][47] where in a system a second device 20 tracks a first device 10 with a tracker (221, 222, 223)); 
transmitting data from an active LED on the tracker to a photosensor (Fig 1, Fig 10, paragraphs [25][32][46][47] where the second device 20 transmits data from an active LED (i.e. in VLC chip 221 of 22) (e.g. as shown in Fig 3) on the tracker (221, 222, 223) to a photosensor PD of the first device 10 (i.e. in VLC chip 121 of 12) (e.g. as shown in Fig 3)); and 
processing the data with one or more processors (Fig 1, Fig 10, paragraphs [25][32][46][47] where the first device 10 process the data with one or more processors 11).

However, Barbagli discloses 
a first device being a surgical device (Fig 1, paragraph [41] where a first device (16, 18) is a surgical device), 
a second device tracking a patient’s anatomy with a tracker and transmitting data that is surgical planning data (Fig 1, paragraph [41] where a second device (operator control station 2) tracks/monitors a patient’s anatomy with a tracker/monitor (i.e. obtained during a communication via connection 14 for precise manipulation and control of the surgical device (16, 18)) and transmits data that is surgical planning data (e.g. manipulation and control commands)), and
 the first device adjusts at least one of a position or orientation of a tool operated by the surgical device based on: a) the surgical planning data, and c) the tracked position of the patient's anatomy (Fig 1, paragraph [41] where the first device (16, 18) adjusts at least one of a position or orientation of a tool based on: a) the surgical planning data (e.g. manipulation and control commands), and c) the tracked position of the patient's anatomy (i.e. obtained during a communication via connection 14 for precise manipulation and control of the surgical device (16, 18))); and modifies the 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Chao, with the teachings of the first device (16, 18) and second device (operator control station 2) as described in Barbagli. The motivation being is that as shown a first device (16, 18) can be a surgical device and a second device (operator control station 2) can track/monitor a patient’s anatomy (i.e. obtained during a communication via connection 14) and can transmit surgical planning data (e.g. manipulation and control commands) and where the first device (16, 18) can adjust a tool based on: a) a surgical planning data (e.g. manipulation and control commands), and c) a tracked position of the patient's anatomy (i.e. obtained during a communication via connection 14) and can modify the patient's anatomy (i.e. during a surgical procedure) with the tool and one of ordinary skill in the art can implement this concept into the system as described in Chao and have the system with a first device 10 that is a surgical device (16, 18), and a second device 20 (operator control station 2) that tracks/monitors a patient’s anatomy (i.e. obtained during a communication via a connection) and transmits surgical planning data (e.g. manipulation and control commands), and where the first device 10 (surgical device (16, 18)) adjusts a tool based on: a) the surgical planning data (e.g. manipulation and control commands), b) the tracked position of the surgical device (i.e. which allows an uninterrupted  communication between the first and second devices 10 and 20), and c) the tracked 
 
Regarding Claim 14, Chao as modified by Barbagli also discloses the method further comprising transmitting data inherent of the surgical device to the tracker via a first data transmitting LED (Barbagli Fig 1, paragraph [41] where the surgical device (16, 18) transmits data (e.g. visual view, tactile, force feedback, position, orientation…) inherent of the surgical device (16, 18) to the tracker (operator control station 2) via a first data transmitting LED (i.e. in VLC chip 121 of 12) (i.e. as shown in Chao Fig 1, Fig 3)).   
 
Regarding Claim 15, Chao as modified by Barbagli also discloses the method wherein the data inherent of the surgical device includes at least one of an operating status, logged data, an operating parameter, battery life, a warning, or a fault (Barbagli Fig 1, paragraph [41] where the data (e.g. visual view, tactile, force feedback, position, orientation…) inherent of the surgical device (16, 18) includes at least an operating parameter).

Regarding Claim 18, Chao as modified by Barbagli also discloses the method wherein the surgical device automatically adjusts the tool according to: a) the surgical planning data, b) the tracked position of the surgical device, and c) the tracked position of the patient's anatomy (Barbagli Fig 1, paragraph [41] where the surgical device (16, 18) automatically adjusts the tool according to: a) the surgical planning data (e.g. manipulation and control commands), b) the tracked position of the surgical device (i.e. which allows the communication between the first and second devices 10 and 20 (as shown in of Chao Fig 1, Fig 10)), and c) the tracked position of the patient's anatomy (i.e. obtained during a communication via a connection for precise manipulation and control of the surgical device (16, 18))).  

Regarding Claim 19, Chao as modified by Barbagli also discloses the method wherein the surgical planning data transmitted from the active LED on the tracker includes at least one of operational, informational, positional, or instructional data used to execute or be executed by the surgical device to implement a surgical plan (Barbagli Fig 1, paragraph [41] where the surgical planning data (e.g. manipulation and control commands) transmitted from the active LED (i.e. in VLC chip 221 of 22) (e.g. as shown in Chao Fig 1 and Fig 3) on the tracker (operator control station 2) includes at least operational data used to execute or be executed by the surgical device (16, 18) to implement a surgical plan (surgical procedure)).     

Regarding Claim 20, Chao as modified by Barbagli also discloses the method wherein the surgical planning data transmitted from the active LED on the tracker is a position for a tool of the surgical device to be placed relative to a position of a patient's anatomy (Barbagli Fig 1, paragraph [41] where the surgical planning data (e.g. manipulation and control commands) transmitted from the active LED (i.e. in VLC chip 221 of 22) (e.g. as shown in Chao Fig 1 and Fig 3) on the tracker (operator control station 2) is a position for a tool of the surgical device (16, 18) to be placed relative to a position of a patient's anatomy (i.e. for a surgical procedure)).  

Claims 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Chao et al (US Pub 20130236183) in view of Barbagli et al (US Pub 20080119727) in further view of Wu (US Pub 20140088410).
 
Regarding Claim 16, Chao as modified by Barbagli fails to explicitly disclose the method wherein the patient's anatomy is a femur or tibia.  
However, Wu discloses 
a patient’s anatomy being a femur or tibia (Fig 1, paragraph [31] where a surgical device 22 is placed relative to a patient's anatomy that is a femur F or tibia T).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Chao as modified by Barbagli, with the teachings of the surgical device 22 as described in Wu. The motivation being is that as shown a surgical device 22 can be placed relative to a patient's anatomy that is a femur F or tibia T and one of ordinary skill in the art can implement this concept into the system as described in Chao as modified by Barbagli and have the surgical device (16, 18) be placed relative to a patient's anatomy that is a femur F or tibia T i.e. in order to use perform a surgical 

Regarding Claim 17, Chao as modified by Barbagli and Wu also discloses the method wherein the surgical planning data includes a position or orientation for one or more cuts to be made on the femur or tibia (Barbagli Fig 1, paragraph [41] where the surgical planning data (e.g. manipulation and control commands) includes a position or orientation for one or more cuts (i.e. during a surgical procedure) to be made on the femur or tibia (as shown in Wu Fig 1)).  
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868. The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636